Citation Nr: 1532841	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine (low back disability).

2.  Entitlement to a separate compensable rating for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel
INTRODUCTION

The Veteran had active service in the U.S. Army from January 1989 to January 1993, September 2004 to May 2005, May 2005 to September 2006, and June 2007 to May 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 Rating Decision of the Oakland, California, Regional Office (RO), which continued a 20 percent rating for the Veteran's service-connected low-back disability.  

The Veteran presented testimony during a June 2015 videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the record.  


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's service-connected lumbar spine disability has been manifested by the functional equivalent of forward flexion to 45 degrees, without evidence of ankylosis or incapacitating episodes of intervertebral disc syndrome (IVDS).

2.  The Veteran has mild radiculopathy of the right lower extremity.


CONCLUSIONS OF LAWS

1.  For the entire period on appeal, the criteria for a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242 (2014).

2.  The criteria for a separate 10 percent rating for radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, through letters dated in June 2008 and March 2009, the RO provided information as to the criteria to establish an increased rating, the evidence required in this regard, and how ratings and effective dates were assigned.  While this occurred after the initial adjudication of the claim, this timing error was later cured through the issuance of a Statement of the Case (SOC) as well as a Supplemental Statement of the Case (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully-compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence includes private treatment records, VA treatment records, and VA examinations conducted in July 2008, June 2009, April 2012, and December 2014.  Viewed in their entirety, the VA examinations are adequate, because they were performed by medical professionals and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).  During the hearing, the undersigned identified the issue on appeal and solicited relevant testimony.  The issue was explained in terms of the scope of the claim, and the outstanding issues material to substantiating the claim were also fully discussed.  See Bryant, 23 Vet. App. at 497.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), affd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 126 (1999).  The Court has also held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The Board has considered whether staged ratings are for consideration.  However, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected low back disability resulted in symptoms that would warrant different ratings.  

Although the Board had thoroughly reviewed all evidence of record, the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 510.  Where, as is the case with the increased-rating claim currently before the Board, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2014).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2014).  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the Rating Schedule is to recognize painful motion with joint or particular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2014).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Id., at 39.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

The Veteran's low back disability is currently rated as 20 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) and Diagnostic Codes 5010-5242 regarding traumatic arthritis, confirmed by X-ray study (rated by analogy as degenerative arthritis of the spine).  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Formula), Diagnostic Code 5242 (2014). 

The General Formula provides the following, in pertinent part:  a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id. 

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

The General Formula also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id. 

Intervertebral disc syndrome (IVDS) may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS (2014).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., at Note 1.  

III. Analysis

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 20 percent for the Veteran's low back disability is not warranted.

Historically, a September 1993 Rating Decision granted service connection for degenerative changes of the lumbar spine (low back injury) and assigned a 10 percent rating, effective January 24, 1993 (the date of the Veteran's claim).  He did not initiate an appeal from that determination.  In May 2008, the Veteran filed a claim for an increased rating for his low back disorder.  Through a September 2008 Rating Decision, the RO assigned the current 20 percent rating for the Veteran's DDD of the lumbar spine, effective May 12, 2008 (the day following discharge from his most recent period of active service).  In January 2009, the Veteran filed a claim for a rating in excess of 20 percent for his low back disorder.  The 20 percent rating was continued by the June 2009 Rating Decision which is the subject of the current appeal.  

Pertinent evidence of record includes the report of a VA general medical examination in July 2008, at which time the Veteran complained of left lumbar pain.  His range of motion was recorded as flexion to 80 degrees, extension to 25 degrees, lateral flexion to 35 degrees bilaterally, and lateral rotation to 40 degrees bilaterally.  The examining physician stated that there were no objective findings of fatigability, weakness, lack of endurance, or incoordination of the lumbar spine after 3 repetitions.  The primary functional impact was pain on repetitive use.  The examiner also indicated that, in a standing position, the Veteran put the primary amount of weight on his right leg, causing a reflex thoracolumbar scoliosis.

A private magnetic resonance imaging (MRI) report of the lumbar spine dated in July 2008 shows mild circumferential bulging at L5-S1, with mild disc desiccation.  The Veteran complained of low back pain with left lower extremity radiation.  

In February 2009, the Veteran stated that he experienced left lower extremity numbness.  He attended a VA examination of the spine in June 2009.  He complained of pain related to training and carrying heavy packs, mostly in the low back although radiating to both sides.  The pain was precipitated by standing more than 2 minutes, walking more than 3 minutes, lifting more than 15 pounds and sitting for more than 1 hour.  While the Veteran used a cane, he did not use any assistive devices.  He did not have an incapacitating episode of low back pain in the last 12 months and did not take any time off of work because of back pain.

The Veteran was able to sit straight back from a seated position and go from a recumbent or supine position to a sitting straight up position without complaint of pain or any signs of weakness.  Flexion was to 90 degrees, with reported pain between 45 and 90 degrees.  Upon 3 repetitions, motion was limited an additional 10 degrees, with function limited mostly by reported pain.  Extension of the spine was to 10 degrees, with no additional loss of motion upon 3 repetitions.  Lateral bending was to 20 degrees bilaterally with some low back pain, with no additional loss of motion upon 3 repetitions.  Bilateral rotation was to 45 degrees with pain, and no additional loss of motion upon 3 repetitions.  The diagnosis was degenerative joint disease, L3-L5, seen on X-ray.  

Following VA chronic pain consultation examination in June 2010, the Veteran was diagnosed with lumbar radiculopathy, lumbar degenerative joint disease (DJD), and lumbar facet arthropathy.  At that time, the Veteran treated low back pain with acupuncture and a TENS unit.  An August 2010 VA MRI assessed mild degenerative disc disease at L3-4, L4-5, and L5-S1.

The Veteran attended his next VA examination of the back in April 2012.  Initially, the examiner diagnosed DDD.  He did not report flare-ups.  Flexion was to 75 degrees, with pain at 75 degrees, while extension was to 30 degrees, with pain at 30 degrees, bilateral flexion was to 30 degrees with pain at 30 degrees, and bilateral lateral rotation was to 30 degrees, with pain at 30 degrees.  After 3 repetitions, forward flexion was to 60 degrees and extension, bilateral lateral flexion, and bilateral lateral rotation were to 30 degrees.  The Veteran's functional loss was described as less movement, weakened movement, excess fatigability, incoordination, pain on movement, and interference with sitting and standing.  He experienced pain and guarding which resulted in an abnormal gait.  Straight leg raising was positive bilaterally, and the Veteran claimed moderate, constant pain in the left lower extremity, as well as mild numbness, paresthesias, and intermittent pain in the right lower extremity and moderate levels of same in the left lower extremity.  Femoral and sciatic nerve involvement were indicated on the left, and radiculopathy was said to be mild on the right and moderate on the left.  The Veteran did not experience any incapacitating episodes over the preceding year due to IVDS, and he occasionally used a cane for assistance.  Finally, the examining physician noted the presence of arthritis and found that the Veteran's low back condition affected his ability to work in that he noted increased pain into his left leg if he did a lot of walking or climbing of stairs.  

The Veteran reported for a VA examination of the back in December 2014, with complaints of low back pain and associated numbness and tingling down the left leg and foot.  The examiner noted a September 2014 MRI impression of mild multilevel degenerative changes.  Range of motion of the back was forward flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees, with neither pain nor functional loss due to range of motion.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion after 3 repetitions.  He did not report flare-ups.  Straight leg raising was negative on the right and positive on the left, and there were no symptoms of radiculopathy of the right lower extremity, while the left lower extremity exhibited mild paresthesias, numbness, and intermittent pain.  Involvement of the left sciatic nerve was indicated.  The left lower extremity was found by the examiner to be mild, and the Veteran was found to not have IVDS of the spine and to occasionally use a cane.  The examiner found that the Veteran's low back disorder did not impact his ability to work, as he was currently working as a security supervisor, supervising approximately 20 people, sitting approximately 5 hours per day and walking approximately 2 hours per day.  The examiner concluded that the Veteran's current diagnosis of radiculopathy of the left lower extremity was at least as likely as not due to or the result of degenerative changes of the lumbar spine, and that service connection should be granted for lumbar spine degenerative joint disease, and the left leg radiculopathy to be considered part of the lumbar spine degenerative joint disease clinical presentation.  

During the Veteran's June 2015 videoconference hearing, he testified that he had incapacitating episodes which caused him to miss 2 to 3 weeks of work during the course of the year.  (Hearing Transcript at 3).  He described a sudden, sharp radiating pain into his right leg.  (Hearing Transcript at 5-6).  He indicated that he was currently working in a security capacity for the National Guard.  (Hearing Transcript at 7).  The Veteran also testified that driving to work was a problem, and that he called off work 3 times in the preceding 3 weeks.  (Hearing Transcript at 8).  Finally, he testified that he used a cane to get around.  (Hearing Transcript at 10).  

The January 2015 Decision Review Officer (DRO) decision granted service connection for left lower extremity radiculopathy and assigned a 10 percent rating, effective May 12, 2008.  The accompanying code sheet to that decision noted the foregoing and also stated that "[t]he master record has been updated to reflect grant of SC for right lower extremity radiculopathy" and explained that "[TD]IU not addressed since veteran is currently employed."  The Veteran has not appealed the rating assigned to his left lower extremity radiculopathy.  Therefore, the Veteran is being compensated for this associated neurologic abnormality, and this matter is not before the Board.

With regard to the right lower extremity, the Veteran indicated during his June 2009 VA examination that he had pain that radiated into both legs.  The April 2012 VA examination showed that sensory evaluation was normal in the right lower extremity.  Straight leg raising test was positive.  The examiner indicated that the Veteran had radicular pain or other signs or symptoms due to radiculopathy.  The Veteran did not have constant pain of the right lower extremity.  He had mild intermittent pain, mild paresthesias or dysesthesias, and mild numbness.  The examiner indicated that the severity of the radiculopathy on the right side was mild.  The Board notes that the December 2014 VA examination report showed that the Veteran had no radiculopathy or related symptoms in the right lower extremity.  However, the April 2012 VA examination was conducted during the appeal period and shows mild radiculopathy of the right lower extremity.  

The Veteran's right lower extremity radiculopathy is current service-connected as a part of his lumbar spine disability.  However, the Board finds that it is a separately ratable disability.  Therefore, the Board concludes that a separate 10 percent rating is warranted for radiculopathy of the right lower extremity under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A higher rating than 10 percent is not warranted because there is no lay or medical evidence to suggest that the Veteran's radiculopathy has ever been manifested by more than mild symptomatology.  The April 2012 VA examiner characterized it as such and described all radicular manifestations of the right leg, including intermittent pain, paresthesias, and numbness as mild.  In addition, as mentioned above, the Veteran was not experiencing any symptomatology during the December 2014 VA examination.  Therefore, the Board finds that the overall disability picture of the Veteran's right lower extremity is mild and no more.  As such, a separate 10 percent rating is granted.

As stated, the Board finds that a rating in excess of 20 percent for the Veteran's degenerative changes of the lumbar spine is not warranted at any time during the appeal period.  The three VA examinations and associated treatment records show that, at worst, the Veteran's forward flexion of the lumbar spine was recorded as the functional equivalent of 45 degrees during VA examination of the back in June 2009.  The examiner noted that, while the Veteran was able to flex to 90 degrees, he had pain beginning at 45 degrees.  Therefore, it is to 45 degrees, at worst, that the Veteran's flexion is limited.  All of the remaining evidence shows that the Veteran had more function than shown on that examination.  Hence, he does not exhibit the functional equivalent of forward flexion of the thoracolumbar spine to 30 degrees or less as required for a higher 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Nor has he exhibited ankylosis of the spine at any point, which would also warrant an increased rating.  

An increased rating of 40 percent under the formula for rating IVDS is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A prior diagnosis of degenerative disc disease has been noted in the record.  However, while the Veteran testified in June 2015 that he had experienced incapacitating episodes in the past year, he reported that such caused him to miss 2 to 3 weeks of work.  Pursuant to Diagnostic Code 5243, incapacitating episodes of between 2 and 4 weeks in duration warrant a 20 percent rating.  A higher rating of 40 percent requires incapacitating episodes having a total duration of at least 4 weeks during the preceding 12 months.  Moreover, there is no evidence that the Veteran has experienced incapacitating episodes as defined by VA regulation (i.e., prescription of bed rest by a physician for at least 2 weeks in any given year under appeal).  Hence, a rating in excess of 20 percent for IVDS based upon incapacitating episodes is not warranted at any point during the appeal period.  

The Board notes that the Veteran is competent to report his observable symptoms, including back pain and numbness or pain in his lower extremities.  See Layno, 6 Vet. App. at 469.  Although the Veteran has reported constant, chronic back pain, such pain is contemplated by the assigned disability rating.  See 38 C.F.R. § 4.59; see also Mitchell, 25 Vet. App. at 32.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation higher than the assigned 20 percent disability rating for the Veteran's low back disability.

None of the evidence shows that the Veteran has any associated neurologic abnormalities other than those that are already separately rated.

Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for lumbar spine DDD for the entire rating period on appeal.  However, a separate 10 percent rating for radiculopathy of the right lower extremity is granted.  To the extent that the appeal is denied, the preponderance of the evidence is against the award of an increased rating, and the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.

III. Extraschedular Analysis

The Board has also evaluated whether the Veteran's service-connected low back disorder should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 20 percent evaluation assigned for his service-connected low back disorder inadequate, combined with the 10 percent separate rating now applied to his right lower extremity radiculopathy.  

In this case, comparing the Veteran's disability level and symptomatology to the Rating Schedule, the degree of disability throughout the appeal period under consideration is found to be contemplated therein.  The Veteran's lumbar spine limitation of flexion rated as part of his arthritis directly corresponds to the schedular criteria for the 20 percent evaluation for limitation of spine (Diagnostic Code 5242), which also incorporates various orthopedic factors that limit motion or function of the spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  As noted, there is no evidence of ankylosis that may provide a basis for a rating in excess of 20 percent under DC 5242.  Further, the Veteran has not evidenced incapacitating episodes upon which an evaluation may be assigned under the provisions for IVDS, and service connection has been granted for right and left lower extremity radiculopathy.  For these reasons, the Board finds that the assigned schedular rating is adequate to rate the Veteran's lumbar spine disability.  The Veteran has also not argued-and the record does not reflect-that any of his service-connected disabilities (individually or collectively) together with his lumbar spine disability require extraschedular consideration.  Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as an exceptional case, so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration (that is, meeting the first prong of Thun) is not met.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

IV. TDIU

Finally, the Court has held that entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals for an increased rating.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU has not been raised by the Veteran or reasonably raised by the record.  Indeed, during VA examination of the Veteran's back in December 2014, the examiner found that the Veteran's low back disorder did not impact his ability to work, as he was currently working as a security supervisor, supervising approximately 20 people, sitting approximately 5 hours per day, and walking approximately 2 hours per day.  Consequently, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted


ORDER

A separate 10 percent rating for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of VA benefits.

A rating in excess of 20 percent for DDD of the lumbar spine (low back disability) is denied.  




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


